
	
		II
		111th CONGRESS
		1st Session
		S. 1410
		IN THE SENATE OF THE UNITED STATES
		
			July 8, 2009
			Mr. Reid (for
			 Mr. Kennedy (for himself,
			 Mr. Bingaman, Mr. Sanders, Mr.
			 Harkin, and Mr. Brown))
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish expanded learning time initiatives, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Time for Innovation Matters in
			 Education Act of 2009.
		2.PurposesThe purposes of this Act are—
			(1)to increase
			 opportunities for students in high-need schools to participate in expanded
			 learning time initiatives with expanded school days, expanded school weeks, or
			 expanded school years, in order to increase student academic achievement and
			 student engagement and success in schools by providing—
				(A)students with
			 more in-depth and rigorous learning opportunities in reading or language arts,
			 mathematics, science, history and civics, and other core academic
			 subjects;
				(B)students with
			 more time for additional subjects and enrichment activities that contribute to
			 a well-rounded education, which may include music and the arts, physical
			 education, service-learning, and experiential and work-based learning
			 opportunities (such as community service, learning apprenticeships,
			 internships, and job shadowing); and
				(C)teachers with
			 increased opportunities to work collaboratively, and to participate in
			 professional planning, within and across grades and subjects to improve
			 instruction;
				(2)to improve
			 teaching and learning by using expanded learning, including school redesign,
			 to—
				(A)create a seamless
			 program or curriculum with regular and expanded teaching and learning
			 opportunities within a school program that is comprehensively redesigned for
			 students and teachers; and
				(B)improve access to
			 instructional supports for academically struggling students;
				(3)to encourage
			 States, local educational agencies, and schools to develop high-quality,
			 innovative, replicable, and sustainable initiatives to expand learning time,
			 including using school redesign; and
			(4)to create
			 partnerships between schools and local educational agencies, and external
			 organizations such as community-based organizations, institutions of higher
			 education, community learning centers, cultural organizations, and health and
			 mental health agencies to provide expanded learning opportunities for
			 students.
			3.Definitions and
			 references
			(a)DefinitionsIn
			 this Act:
				(1)Community
			 learning centerThe term community learning center
			 means a community learning center, as defined in section 4201(b) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7171(b)), that receives assistance under part B of
			 title IV of that Act.
				(2)Elementary and
			 secondary education termsThe terms community-based
			 organization, core academic subjects, elementary
			 school, highly qualified, institution of higher
			 education, local educational agency, other
			 staff, parent, professional development,
			 secondary school, Secretary, State, and
			 State educational agency have the meanings given the terms in
			 section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
				(3)Eligible
			 entityThe term eligible entity means—
					(A)1 or more local
			 educational agencies; or
					(B)a partnership
			 that includes 1 or more local educational agencies and 1 or more of the
			 following:
						(i)A nonprofit
			 community-based organization, such as an organization with demonstrated
			 experience in expanding learning opportunities and helping schools redesign
			 their educational programs to better meet student needs, or an organization
			 focused on alternative learning or dropout prevention.
						(ii)An
			 institution of higher education.
						(iii)A community
			 learning center or entity carrying out an after-school program.
						(iv)Any other public
			 or nonprofit entity.
						(4)Expanded
			 learning time initiativeThe term expanded learning time
			 initiative means a program that—
					(A)uses an expanded
			 school day, expanded school week, or expanded school year schedule, that
			 increases the total number of school hours for the school year at a school by
			 not less than 300 hours—
						(i)compared to the
			 school year that is standard for the local educational agency serving the
			 school, for schools of the comparable level (elementary school, middle school,
			 or high school, as defined under applicable State law); or
						(ii)in
			 the case of a charter school that is its own local educational agency, compared
			 to the school year that is standard for local educational agencies in the
			 surrounding area, for schools of the comparable level;
						(B)uses the expanded
			 learning time involved to redesign the school's program in a manner that
			 includes additional time—
						(i)for
			 academic work, and to support innovation in teaching, to improve the
			 proficiency of participating students, particularly struggling students, in
			 reading or language arts, mathematics, science, history and civics, and other
			 core academic subjects;
						(ii)to
			 advance student learning for all students, including those who already meet or
			 exceed student academic achievement standards, as measured by State academic
			 assessments required under section 1111(b)(3) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(b)(3));
						(iii)for additional
			 subjects and enrichment activities that contribute to a well-rounded education,
			 which may include music and the arts, physical education, service-learning, and
			 experiential and work-based learning opportunities (such as community service,
			 learning apprenticeships, internships, and job shadowing); and
						(iv)for teachers for
			 collaboration, and professional planning, within and across grades and
			 subjects; and
						(C)(i)in the case of a school
			 that is not a high school, will expand learning time for all students in all
			 grade levels in the school; or
						(ii)in the case of a high school, will
			 expand learning time for not less than 1 entire grade level of students in the
			 school, and if the school expands learning time for additional students under
			 this Act, will expand learning time for additional entire grade levels.
						(5)Expanded
			 learning time schoolThe term expanded learning time
			 school means a school that has implemented an expanded learning time
			 initiative using funds received under this Act.
				(6)Graduation
			 rateThe term graduation rate means a graduation
			 rate as defined in section 1111(b)(2)(C)(vi) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(vi)) and clarified by section
			 200.19(b) of title 34, Code of Federal Regulations, or any corresponding
			 similar regulation or ruling.
				(7)High-need
			 school
					(A)In
			 generalThe term high-need school means—
						(i)a
			 public elementary school or secondary school at which 50 percent or more of the
			 students are eligible to be counted under 1 of the measures of poverty
			 described in section 1113(a)(5) of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6313(a)(5)); or
						(ii)a
			 school for which an eligible entity has obtained approval under subparagraph
			 (B).
						(B)Special rule
			 for secondary schoolsAn eligible entity seeking a grant from the
			 Secretary or a subgrant from a State educational agency under this Act may
			 apply to the Secretary or State educational agency, respectively, for approval
			 to treat a public secondary school as a high-need school under this Act. The
			 application shall include information, supplied by the secondary school,
			 explaining why the school should be treated as a high-need school. Such
			 information shall include information on the number and percentage of students
			 attending such school who are low-income students, the graduation rate for such
			 school, and information about the student academic achievement of students at
			 such school.
					(8)High
			 schoolThe term high school means a public high
			 school, as defined under applicable State law.
				(9)Low-income
			 studentThe term low-income student means a student
			 who is eligible to be counted under 1 of the measures of poverty described in
			 section 1113(a)(5) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6313(a)(5)).
				(10)School
			 redesignThe term redesign, used with respect to a
			 school or school program, means a process to significantly reconfigure a
			 school’s or program's schedule in a manner that more effectively utilizes
			 students’ and teachers’ time, including providing additional time—
					(A)for academic work
			 and to support innovation in the teaching of core academic subjects;
					(B)for teachers to
			 collaborate and conduct professional planning; and
					(C)for innovative
			 approaches to providing academic, experiential, and work-based learning
			 opportunities.
					(b)ReferencesIn
			 this Act—
				(1)a reference to a
			 school day, school week, or school year includes a reference to a combination
			 thereof; and
				(2)a reference to a
			 school day, school week, or school year program (or schedule) includes a
			 reference to a combination thereof.
				4.Program
			 authorized
			(a)Grants to state
			 educational agenciesFrom the amount appropriated under section
			 11, the Secretary is authorized to award grants on a competitive basis under
			 section 5 to State educational agencies having applications approved pursuant
			 to section 5(c) to enable such agencies to award subgrants on a competitive
			 basis to eligible entities as described in sections 6 and 7.
			(b)ReservationFrom
			 the amount made available under this Act for each fiscal year, the Secretary
			 may reserve—
				(1)3 percent of the
			 amount to carry out the activities described in section 9; and
				(2)from the
			 remainder—
					(A)not more than 10
			 percent of the remainder to award grants under section 8; and
					(B)not more than
			 $1,000,000 to carry out the review of applications for, selection of recipients
			 of, and distribution of, grants to State educational agencies and eligible
			 entities under sections 5 and 8.
					5.Grants to state
			 educational agencies
			(a)Grants
				(1)In
			 generalThe Secretary is authorized to award grants to State
			 educational agencies on a competitive basis to assist the agencies in
			 developing State expanded learning time grant programs in accordance with this
			 Act, which shall involve awarding subgrants on a competitive basis to eligible
			 entities in accordance with this Act, to plan and implement expanded learning
			 time initiatives in high-need schools.
				(2)DistributionThe
			 Secretary shall ensure that grants awarded under this section and section 8 are
			 distributed to State educational agencies and eligible entities from diverse
			 geographical regions.
				(b)DurationThe
			 Secretary shall award each grant described in subsection (a) for a period of 6
			 years, and may renew each grant for additional periods of not more than 6
			 years.
			(c)ApplicationsA
			 State educational agency that desires to receive a grant under this section
			 shall submit an application to the Secretary at such time and in such manner as
			 the Secretary may require, containing—
				(1)a description of
			 how the State educational agency will use grant funds under this
			 section;
				(2)a description of
			 the peer review process and selection criteria the State educational agency
			 will use to evaluate applications from, and select, eligible entities to
			 receive expanded learning time planning and implementation subgrants, which
			 shall include a description of how the State educational agency will assess the
			 capacity of eligible entities to plan and implement high-quality expanded
			 learning time initiatives and a description of how the State educational agency
			 will prioritize applications from eligible entities that meet the requirements
			 of section 6(f);
				(3)a description of
			 the process the State educational agency will use to encourage local
			 educational agencies and schools, especially local educational agencies and
			 schools with high percentages of low-income students, to implement expanded
			 learning time initiatives;
				(4)a description of
			 how the State educational agency will provide or has provided technical
			 assistance and support to eligible entities, local educational agencies, and
			 schools receiving funds through the State educational agency under this Act, in
			 implementing expanded learning time initiatives, including—
					(A)assisting the
			 local educational agencies in identifying potential partners that are external
			 organizations with demonstrated experience in expanding learning opportunities
			 and helping schools redesign their educational programs to better meet student
			 needs; and
					(B)assisting the
			 eligible entities, local educational agencies, and schools in collecting,
			 reviewing, and analyzing data on student academic achievement;
					(5)a description of
			 how the State educational agency will use the expanded learning time grant
			 program involved, and lessons learned from such program, to improve student
			 academic achievement in schools that have not made adequate yearly progress
			 under section 1111(b)(2) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)) for 2 or more
			 years, and improve such schools;
				(6)a description of
			 how the State educational agency will evaluate, on a regular basis, activities
			 carried out by eligible entities receiving funds through the State educational
			 agency under this Act;
				(7)a description of
			 how the State educational agency will collect, analyze, and disseminate, to
			 local educational agencies and other schools within the State, information on
			 best practices learned from schools receiving funding under this Act, including
			 best practices for improving student academic achievement in schools that have
			 not made adequate yearly progress under section 1111(b)(2) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)) for 2 or more years,
			 and improve such schools;
				(8)an assurance that
			 the State educational agency, and any eligible entity receiving funds through
			 the State educational agency under this Act will, if requested, participate in
			 the evaluation under section 9(b)(3);
				(9)information
			 identifying the per-pupil funding amount range the State shall use in
			 establishing the correct amount of subgrants under section 7 to local
			 educational agencies; and
				(10)any other
			 information that the Secretary may reasonably require.
				(d)Authorized
			 activities
				(1)DistributionA
			 State educational agency that receives a grant under this section—
					(A)may reserve not
			 more than 10 percent of the grant funds to carry out the activities described
			 in paragraphs (2) through (4); and
					(B)shall use an
			 amount consisting of not less than 90 percent of the grant funds to award
			 subgrants, on a competitive basis, to eligible entities under section 6 or 7 to
			 enable the eligible entities to carry out the authorized activities described
			 in section 6(e) or 7(f), except that not more than 10 percent of that amount
			 shall be used for subgrants under section 6.
					(2)State-level
			 planning and administrationA State educational agency that
			 receives a grant under this section may use grant funds reserved under
			 paragraph (1)(A) for planning and administration, including—
					(A)evaluating
			 applications from eligible entities;
					(B)administering the
			 distribution of subgrants to eligible entities; and
					(C)assessing and
			 evaluating, on a regular basis, activities carried out by eligible entities
			 receiving funds through the State educational agency under this Act.
					(3)Technical
			 assistance for eligible entitiesA State educational agency that
			 receives a grant under this section may use grant funds reserved under
			 paragraph (1)(A) for technical assistance, including—
					(A)assisting
			 eligible entities in planning and implementing expanded learning time
			 initiatives, including assisting local educational agencies in identifying
			 potential partners that are external organizations with demonstrated experience
			 in expanding learning opportunities and helping schools redesign their
			 educational programs to better meet student needs;
					(B)implementing a
			 program of professional development for teachers and administrators, in schools
			 that receive funding under this Act, that prepares teachers and administrators
			 to implement the authorized activities described in section 7(f); and
					(C)identifying best
			 practices for using expanded learning time to improve student academic
			 achievement in schools that have not made adequate yearly progress under
			 section 1111(b)(2) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311(b)(2)) for 2 or more years, and providing technical assistance to
			 local educational agencies in using such best practices to implement expanded
			 learning time in such schools.
					(4)Evaluation and
			 reportingA State educational agency that receives a grant under
			 this section shall annually prepare and submit to the Secretary a report that
			 contains all reports submitted by eligible entities under section 7(g), and an
			 evaluation of progress made by eligible entities in improving—
					(A)student academic
			 achievement as measured by State academic assessments required under section
			 1111(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(3));
					(B)for high schools,
			 graduation rates; and
					(C)performance on a
			 set of comprehensive school performance indicators that may include—
						(i)student
			 attendance;
						(ii)as
			 appropriate, rate of earned on-time promotion from grade to grade;
						(iii)percentage of
			 students failing a credit-bearing mathematics, reading or language arts, or
			 science course, or failing 2 or more courses in any subjects; and
						(iv)for high
			 schools—
							(I)percentage of
			 students taking a college preparatory curriculum; or
							(II)student rates of
			 college enrollment, persistence, and attainment of an associate or
			 baccalaureate degree.
							(e)Match
				(1)In
			 generalEach State educational agency that receives a grant under
			 this section shall provide matching funds to carry out the activities supported
			 by the grant in an amount not less than—
					(A)for the first
			 year of an initial grant under this section, 10 percent of the cost of the
			 activities;
					(B)for the second
			 year of such a grant, 20 percent of the cost of the activities;
					(C)for the third or
			 fourth year of such a grant, 25 percent of the cost of the activities;
			 and
					(D)for the fifth
			 year of such a grant or any year of a subsequent grant under this section, 30
			 percent of the cost of the activities.
					(2)Matching
			 fundsThe State educational agency may provide the matching funds
			 in cash or in kind, fairly evaluated, including plant, equipment, or services,
			 but may not provide more than 50 percent of the matching funds in kind. The
			 State educational agency may provide the matching funds from State, local, or
			 private sources.
				(f)Supplement not
			 supplantFunds used to make grants under this Act shall be used
			 to supplement and not supplant other Federal, State, and local public funds
			 expended to plan or implement expanded learning time initiatives.
			6.Expanded
			 learning time planning subgrants
			(a)Subgrants
			 authorizedA State educational agency receiving a grant under
			 section 5 is authorized to award expanded learning time planning subgrants, on
			 a competitive basis, to eligible entities.
			(b)DurationThe
			 State educational agency shall award each subgrant described in subsection (a)
			 for a period of not more than 1 year. Such grants shall be nonrenewable.
			(c)Subgrant
			 amountThe State educational agency shall award each subgrant
			 described in subsection (a) in an amount that is not less than $15,000 and not
			 more than $60,000.
			(d)ApplicationsAn
			 eligible entity that desires to receive an expanded learning time planning
			 subgrant pursuant to this section shall submit an application to the State
			 educational agency at such time and in such manner as the agency may require,
			 containing—
				(1)a description of
			 the eligible entity's proposal to establish expanded learning time initiatives,
			 including school redesign, at high-need schools served by the eligible
			 entity;
				(2)information
			 identifying the number of high-need schools the eligible entity proposes to
			 serve using funds made available under this Act, and a description of the
			 process, considerations, and criteria the eligible entity will use to select
			 schools to implement the expanded learning time initiatives—
					(A)which
			 considerations shall include the percentage of low-income students attending
			 each school; and
					(B)which criteria
			 shall include the local educational agency's determination of the capacity of
			 each school to implement successfully a proposed expanded learning time
			 initiative;
					(3)a description of
			 the process by which the eligible entity will ensure the meaningful involvement
			 of teachers, teacher organizations, parents, and community-based organizations
			 in the development of the expanded learning time initiatives;
				(4)a description of
			 how the local educational agency involved and participating high-need schools
			 will work with external organizations that comprise the eligible entity
			 involved, and any other external organizations as applicable, such as a
			 community-based organization, an institution of higher education, a community
			 learning center, an entity carrying out an after-school program, or an
			 organization that will provide students with internships and work-based
			 learning opportunities, to develop and implement expanded learning time
			 initiatives;
				(5)an assurance that
			 the eligible entity has the infrastructure in place to collect the data
			 necessary for an evaluation of the impact of the expanded learning time
			 initiatives on student academic achievement, graduation rates, and indicators
			 described in section 5(d)(4), to be submitted in the report described in
			 section 7(g); and
				(6)an assurance that
			 each participating local educational agency will use the subgrant period to
			 negotiate and reach an agreement with the recognized representatives of the
			 employees of each participating high-need school served by the agency or, where
			 there is no such representative, with the employees of each participating
			 high-need school served by the agency.
				(e)Authorized
			 activitiesAn eligible entity receiving a subgrant under this
			 section shall use the subgrant funds to develop a detailed plan to implement
			 expanded learning time initiatives at high-need schools served by the eligible
			 entities as specified in this section.
			(f)PriorityIn
			 awarding subgrants under this section, a State educational agency shall give
			 priority to an application from an eligible entity if—
				(1)for each local
			 educational agency in the eligible entity, a high percentage of the students
			 served by the local educational agency are eligible to be counted under section
			 1124(c)(1)(A) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6333(c)(1)(A)); and
				(2)the eligible
			 entity includes a nonprofit community-based organization, such as an
			 organization with demonstrated experience in expanding learning opportunities
			 and helping schools redesign their educational programs to better meet student
			 needs, or an organization focused on alternative learning or dropout
			 prevention.
				7.Expanded
			 learning time implementation subgrants
			(a)Subgrants
			 authorizedA State educational agency receiving a grant under
			 section 5 is authorized to award expanded learning time implementation
			 subgrants, on a competitive basis, to eligible entities that have received
			 subgrants pursuant to section 6.
			(b)DurationThe
			 State educational agency shall award each subgrant described in subsection (a)
			 for a period of not less than 5 years, and may renew each subgrant for
			 additional periods of not more than 5 years.
			(c)Subgrant
			 amountIn awarding a subgrant described in subsection (a) to an
			 eligible entity, a State educational agency shall determine the amount of the
			 subgrant by taking into account the number of students expected to participate
			 in the expanded learning time initiatives involved, as specified in the
			 application submitted by the eligible entity under subsection (d), and the
			 approximate per student cost of implementing a high-quality expanded learning
			 time initiative.
			(d)ApplicationsAn
			 eligible entity that desires to receive an expanded learning time
			 implementation subgrant pursuant to this section shall submit an application to
			 the State educational agency at such time and in such manner as the agency may
			 require, containing—
				(1)an identification
			 and description of each high-need school (selected in accordance with the
			 process, considerations, and criteria described in section 6(d)(2)) that will
			 receive funding from the eligible entity to participate in an expanded learning
			 time initiative, including information identifying the grade levels at the
			 school for which the expanded learning time initiative will be implemented
			 (which shall be the grade levels described in paragraph (1) or (2), as
			 appropriate, of subsection (g)), the number of students that will be served
			 through the initiative at the school, and student academic achievement,
			 demographic, and socioeconomic data for students at the school;
				(2)a description of
			 how the eligible entity will implement at each such school an expanded learning
			 time initiative that involves an expanded school day, expanded school week, or
			 expanded school year schedule, and school redesign at each such school
			 consistent with section 3(a)(4), which description shall include—
					(A)a description of
			 how the expanded learning time schedule will expand learning time by not less
			 than 300 hours, consistent with section 3(a)(4); and
					(B)a description of
			 how the eligible entity will meet each of the other requirements of the
			 definition in section 3(a)(4);
					(3)a description of
			 the plan the eligible entity will use to evaluate, on an annual basis, the
			 impact of each expanded learning time initiative on measures of student
			 academic achievement and student engagement and success, and other appropriate
			 measures;
				(4)a description of
			 the additional subjects and enrichment activities that will be offered at each
			 such school that contribute to a well-rounded education;
				(5)a comprehensive
			 plan, developed in collaboration with teachers and, as appropriate, other
			 staff, for professional development at each such school that includes a
			 description of intended changes in teaching practices and curriculum delivery
			 that will result in improved student academic achievement and student
			 engagement and success;
				(6)a description of
			 how the eligible entity will use the expanded learning time initiatives, and
			 lessons learned from such initiatives, to improve student academic achievement
			 in schools that have not made adequate yearly progress under section 1111(b)(2)
			 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(b)(2)) for 2 or more consecutive years;
				(7)evidence of an
			 agreement reached between each participating local educational agency and the
			 exclusive recognized representative of the employees of each participating
			 high-need school served by the agency, for employees to work the expanded
			 learning time schedules involved or, where there is no such representative,
			 evidence of an agreement supported (by at least two-thirds) of the employees of
			 each participating high-need school served by the agency, to work the expanded
			 learning time schedules involved;
				(8)a description of
			 how the local educational agency involved and participating high-need schools
			 will work with external organizations that comprise the eligible entity
			 involved, and any other external organizations as applicable, such as a
			 community-based organization, an institution of higher education, a community
			 learning center, an entity carrying out an after-school program, or an
			 organization that will provide students with internships and work-based
			 learning opportunities, to implement expanded learning time initiatives,
			 including a description of the specific roles and responsibilities of such
			 external organizations;
				(9)a description of
			 the process by which the eligible entity ensured the meaningful involvement of
			 teachers, teacher organizations where applicable, administrators, parents, and
			 community-based organizations in the development (including the design) of the
			 expanded learning time initiatives;
				(10)an assurance
			 that the eligible entity will work with a community learning center, or an
			 entity carrying out an after-school program, where appropriate, to provide
			 after-school programs for students participating in the expanded learning time
			 initiatives after the conclusion of the school day; and
				(11)an assurance
			 that the eligible entity will report to the State educational agency all data
			 necessary for the State educational agency's report, under section
			 5(d)(4).
				(e)PriorityIn
			 awarding subgrants under this section, a State educational agency shall give
			 priority to an application from an eligible entity that meets the criteria
			 described in section 6(f).
			(f)Authorized
			 activitiesAn eligible entity receiving a subgrant under this
			 section shall use the subgrant funds to implement high-quality expanded
			 learning time initiatives, at high-need schools served by such eligible entity,
			 that are consistent with section 3(a)(4).
			(g)Reports by
			 eligible entitiesEach
			 eligible entity receiving a subgrant under this section for expanded learning
			 time initiatives shall, not later than 1 year after the first day of the first
			 school year in which the expanded learning time initiatives were implemented,
			 prepare and submit to the State educational agency a report—
				(1)containing a
			 detailed description of the expanded learning time initiatives carried
			 out;
				(2)regarding the
			 technical assistance the eligible entity provided to expanded learning time
			 schools;
				(3)for each expanded
			 learning time school—
					(A)regarding the
			 budget for, and actual expenses associated with carrying out, the expanded
			 learning time initiatives in the first school year; and
					(B)regarding the
			 amount of time by which the school day, school week, or school year, was
			 expanded in the school; and
					(4)containing
			 information on the impact of the expanded learning time initiatives, including
			 data on student academic achievement as measured by State academic assessments
			 required under section 1111(b)(3) of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6311(b)(3)), graduation rates, and indicators described in
			 section 5(d)(4).
				(h)Publication and
			 availability of report summariesThe Secretary shall publish and make widely
			 available to the public, including through a website or other means, a summary
			 of the eligible entity reports received under section 5(d)(4) and subsection
			 (g).
			8.Grants to
			 eligible entities
			(a)In
			 generalThe Secretary may award a grant under this section to an
			 eligible entity that serves 1 or more areas within 1 or more States.
			(b)Planning and
			 implementation grantsThe Secretary may award a planning grant
			 under subsection (a), to the eligible entity, to carry out the activities
			 described in section 6(e). In the case of an eligible entity that has received
			 a planning grant under subsection (a), the Secretary may award an
			 implementation grant under subsection (a) to the eligible entity, to carry out
			 the activities described in section 7(f).
			(c)ApplicationsTo
			 be qualified to receive a grant under subsection (a), an eligible entity shall
			 submit to the Secretary an application that contains (for a planning grant)
			 information describing how the entity will undertake the activities described
			 in section 5(c)(7) and the information described in section 6(d) and (for an
			 implementation grant) the information described in section 7(d), other than
			 paragraph (11) of that section. In determining whether to award a grant under
			 subsection (a) to an eligible entity, the Secretary shall give priority to an
			 eligible entity that meets the criteria described in section 6(f).
			(d)Period;
			 amountThe subgrant period and amount described in subsections
			 (b) and (c) of section 6 or 7, as appropriate, shall apply to the grant.
			(e)Authorities;
			 responsibilitiesThe eligible entity shall have the same
			 authorities and responsibilities under this Act as an eligible entity that
			 receives a subgrant under section 6 or 7, as appropriate. In carrying out the
			 report responsibilities described in section 7(g), the eligible entity shall
			 submit the reports to the Secretary.
			(f)Match
				(1)In
			 generalEach eligible entity that receives an implementation
			 grant under this section shall comply with the matching requirements described
			 in section 5(e)(1), except that references in that section to a grant under
			 section 5 shall be considered to be references to an implementation grant under
			 this section.
				(2)Matching
			 fundsThe eligible entity may provide the matching funds in cash
			 or in kind, fairly evaluated, including plant, equipment, or services, but may
			 not provide more than 50 percent of the matching funds in kind. The eligible
			 entity may provide the matching funds from State, local, or private sources, or
			 Federal sources under the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
				9.National
			 activities
			(a)Technical
			 assistance and support
				(1)In
			 generalThe Secretary is authorized to provide, directly or by
			 entering into a contract with an independent organization, technical assistance
			 to State educational agencies, eligible entities, including eligible entities
			 receiving grants under section 8, local educational agencies, and schools in
			 developing and implementing expanded learning time initiatives under this
			 Act.
				(2)Provision of
			 assistanceThe Secretary or such organization shall provide
			 technical assistance that shall include—
					(A)assisting State
			 educational agencies (and eligible entities receiving grants under section 8,
			 at the election of the Secretary) with developing expanded learning time
			 initiatives; and
					(B)identifying and
			 disseminating information about eligible entities, local educational agencies,
			 and schools that have effectively planned and implemented expanded learning
			 time initiatives, including schools that have implemented such initiatives to
			 improve student academic achievement in schools that previously had not made
			 adequate yearly progress under section 1111(b)(2) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)) for 2 or more
			 years.
					(b)Evaluation and
			 dissemination
				(1)In
			 generalThe Secretary shall enter into a contract with an
			 independent organization with expertise in school improvement, program
			 evaluation, and measurement (such as an institution of higher education or
			 other research organization) to assist with the provision of the technical
			 assistance, and conduct the evaluation and analyses, described in this
			 subsection.
				(2)Technical
			 assistance on data collection and measures
					(A)In
			 generalThe independent organization shall provide technical
			 assistance to State educational agencies and eligible entities receiving funds
			 under this Act with data collection and analysis of the measures consisting
			 of—
						(i)measures of
			 student academic achievement and student engagement and success, including the
			 indicators and other measures described in section 5(d)(4);
						(ii)measures of
			 teacher collaboration and professional planning; and
						(iii)detailed
			 measures of the amount of time devoted to core academic subjects and additional
			 subjects and enrichment activities.
						(B)Special rule
			 for eligible entities receiving grants under section 8If an
			 eligible entity receives a grant under section 8, the eligible entity shall
			 establish measures in lieu of the measures described in subparagraph (A) to
			 assess the success of the eligible entity and schools receiving funds through
			 the eligible entity under this Act.
					(3)Report
					(A)In
			 generalThe independent organization shall prepare a report that
			 shall include the evaluation described in subparagraph (B), including the
			 analyses described in subparagraph (C), and the analyses described in
			 subparagraph (D).
					(B)EvaluationThe
			 independent organization shall conduct an evaluation of the impact and
			 implementation of the program funded under this Act, which evaluation shall
			 rely in part on the reports prepared by States under section 5(d)(4) and
			 eligible entities pursuant to sections 7(g) (including reports described in
			 section 8(e)).
					(C)ContentsIn
			 conducting the evaluation, the independent organization shall conduct an
			 analysis of the impact of the expanded learning time initiatives funded under
			 this Act, by analyzing data on the measures described in paragraph (2) and
			 other appropriate measures for students participating in expanded learning time
			 initiatives in all expanded learning time schools, with results from that
			 analysis disaggregated by expanded school day, expanded school week, or
			 expanded school year program, as appropriate.
					(D)AnalysesThe
			 independent organization shall conduct—
						(i)a
			 comparative analysis of how variation in school design, instructional
			 practices, and other conditions influence the success of the implementation of
			 the expanded learning time initiatives;
						(ii)a
			 comparative analysis of the conditions and activities that impact the planning
			 and implementation of the expanded learning time initiatives, including
			 teaching and leadership practices at a school, student and teacher schedules,
			 the additional costs of operating an expanded learning time school, how the
			 additional school hours required for the initiative involved are used to
			 enhance teaching and learning, and how external organizations are utilized for
			 the initiative;
						(iii)an analysis of
			 the similarities and differences in the ways in which schools implemented an
			 expanded school day, expanded school week, or expanded school year schedule;
			 and
						(iv)any other
			 analysis requested by the Secretary.
						(4)DisseminationThe
			 independent organization shall submit the report described in paragraph (3) to
			 Congress and the Secretary, and disseminate the report to the general public.
			 The Secretary shall ensure that the report described in paragraph (3) is
			 provided to eligible entities and local educational agencies on a periodic
			 basis for use in improving initiatives.
				10.ConstructionNothing in this Act shall be construed to
			 alter or otherwise affect the rights, remedies, and procedures afforded to the
			 employees of local educational agencies under Federal, State, or local law
			 (including applicable regulations or court orders) or under the terms of
			 collective bargaining agreements, memoranda of understanding, or other
			 agreements between such employees and their employers.
		11.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this Act $350,000,000 for fiscal
			 year 2010, $380,000,000 for fiscal year 2011, $420,000,000 for fiscal year
			 2012, $460,000,000 for fiscal year 2013, and $500,000,000 for fiscal year
			 2014.
		
